DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al (EP 3133132).
With regards to claims 1 and 3, Hoshi teaches a curable resin composition that is cured by irradiation (0014) wherein the resin is cured using UV light (0007).  Hoshi teaches the composition to contain an acrylic resin (0045) that is a block copolymer of modified methyl methacrylate having an amino induced butyl acrylate-methyl methacrylate and a glass transition temperature of -42°C (0112), an epoxy resin containing at least two epoxy groups (0022) and having an epoxy equivalence of 190 grams/eq and a molecular weight of 380 (0109) (reading on an epoxy equivalence per 100 grams of resin to be 1.0), and a curing agent that includes pentaerythritol tetrakis(3-mercaptopropionate) (0112), reading on a compound having 2 or more sulfhydryl groups, wherein the mercapto compound has a mercato group equivalent of 125-137 and is present in the composition at a concentration of 7.6 parts (0112) (reading on an equivalent of 0.51-0.56).  Hoshi further teaches the composition to include a photobase generator at a concentration of 10 parts per 50 parts of the resin (0112) (reading on 20 grams per 100 grams of the resin.
With regards to claim 5, Hoshi teaches the composition to include a photoradical initiator (reading on a photosensitizer) at a concentration of 5 parts per 50 parts of acrylic resin (reading on 10 parts per 100 parts of the resin) (0116).
With regards to claims 6-12, Hoshi teaches the acrylic resin to be formed from methyl methacrylate and butyl acrylate (0112) having an amino group (0112).
With regards to claim 13, Hoshi teaches the composition to be used for an adhesive (title) that is a film (0005).
With regards to claim 14, Hoshi is silent on the peeling force before curing and the overlap shear strength after curing.
However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 15, Hoshi is silent on the use of the composition for an adhesive tape, however, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 16, Hoshi teaches the composition to repair member or reinforce a member on the adhesive layer (0021).
With regards to claim 17, Hoshi teaches the composition is used on an adhesive sheet that is cured using radiation (0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763